DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-22 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ando et al. (WO 2015/011913 A1, previously cited).
	Regarding claim 16, Ando discloses a lens array comprising: lenses arranged to form a first periodic structure, such that plural sets of the lenses are combined to form respective blocks (Fig. 18: A-E – optical elements, corresponding with 32A-E in Figs. 5-7; p. 10: “microlenses” forming blocks P1-P4) each having a structure that is configured to provide an optical path length difference (see Figs. 6-7) in response to a received laser light (Abstract: laser light), wherein each of the blocks is arranged regularly and repeatedly (see Fig. 18), wherein the lenses provide the optical path length difference based on a curvature difference between ones of the lenses (see Figs. 6-7), and wherein a diffraction condition comprises a diffraction efficiency of a 0th order diffracted light of the lens array being substantially equal to a diffraction efficiency of a 
	Regarding claim 17, Ando discloses each of the blocks includes first lenses and second lenses combined in a grid pattern (Figs. 6-7 & 18), and the first lenses have a staggered arrangement with respect to the second lenses (Figs. 6-7).  
	Regarding claim 18, Ando discloses the blocks form a second periodic structure having a period longer than a period of the first periodic structure, and wherein the period of the second periodic structure is four times as long as the period of the first periodic structure (see Fig. 18).  
	Regarding claim 19, Ando discloses each of the blocks is formed by a part of the lenses that are combined in a grid pattern and include at least three kinds of lenses, to provide the optical path length difference (see Figs. 6-7 & 18).  
	Regarding claim 20, Ando discloses an image projection device comprising the lens array according to claim 16 (see above rejection of claim 16), wherein the image projection device comprises at least one laser light source that is configured to emit the laser light (Abstract: “laser light incident from a projector”).
	Regarding claim 21, Ando discloses a lens array comprising: lenses arranged to form a first periodic structure, such that plural sets of the lenses are combined to form respective blocks (Fig. 18: A-E – optical elements, corresponding with 32A-E in Figs. 5-7; p. 10: “microlenses” forming blocks P1-P4) each having a structure that is configured to provide an optical path length difference (see Figs. 6-7) in response to a received laser light (Abstract: laser light), wherein each of the blocks is arranged regularly and repeatedly (see Fig. 18), and wherein the lenses provide the optical path length difference based on a curvature difference between ones of 
	Regarding claim 22, Ando discloses an image projection device comprising the lens array according to claim 21 (see above rejection of claim 21), wherein the image projection device comprises at least one laser light source that is configured to emit the laser light (Abstract: “laser light incident from a projector”).
Response to Arguments
	Applicant's arguments submitted 11/30/21 have been considered, but are not found persuasive.
	Applicant argues Ando neither teaches nor suggests the features newly recited in amended claim 16 and new claims 20-22 (p. 5 of Remarks).
	Examiner respectfully disagrees.  As set forth in the above claim rejections, these features are seen to be taught by Ando at least at Fig. 14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872